

117 HR 1179 IH: Iran Hostages Congressional Gold Medal Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1179IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Suozzi (for himself, Mr. Bacon, Mr. Mooney, Mr. Kilmer, Mr. Crenshaw, Mrs. Carolyn B. Maloney of New York, Mr. Trone, Mr. Westerman, Mr. McGovern, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to the former hostages of the Iran Hostage Crisis of 1979–1981, highlighting their resilience throughout the unprecedented ordeal which they lived through and the national unity it produced, marking four decades since their 444 days in captivity, and recognizing their sacrifice to our country.1.Short titleThis Act may be cited as the Iran Hostages Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)On January 20, 1981, United States diplomats, military personnel, and civilians were released after being held hostage for 444 days by militant student supporters of Iran’s Ayatollah Ruhollah Khomeini in a violation of international law. They were taken from the United States Embassy in Tehran, Iran, this came to be known as the Iran Hostage Crisis.(2)The hostages were subjected to intense physical and psychological torture throughout their captivity, such as mock execution, beatings, solitary confinement, and inhospitable living conditions.(3)Throughout their time held, they were routinely told to denounce the United States, when they refused, they were tortured, yet they remained strong in their spirit.(4)One hostage wrote Viva la roja, blanco, y azul which translates to Long live the red, white, and blue on the wall of his cell as a reminder of the values he swore to protect.(5)The hostages showed extraordinary courage by continually engaging in acts of resistance against their captors in the face of gross violations of their human rights, such as refusing to sign condemnations of the United States.(6)Many of the hostages still experience trauma as a result of the events of the crisis and deserve to have their suffering recognized.(7)While 35 of the hostages are still living, it is important that we reflect on their resilience and strength which serve as an example to current generations. Let us acknowledge them as heroes, who stood in positions of great tribulation but who, for us, endured so that we may know the blessing of being an American. Let us be more like them.(8)On January 22, 1981, President Jimmy Carter met with the hostages in West Germany and stated, One of the acts in my life which has been the most moving and gratifying in meeting with and discussing the future and the past with the now liberated Americans who were held hostage in Iran for so long. I pointed out to them that, since their capture by the Iranian terrorists and their being held in this despicable act of savagery, that the American people’s hearts have gone out to them and the nation has been united as perhaps never before in history and that the prayers that have gone up from the people throughout the world to God for their safety have finally been answered..(9)On January 28, 1981, when welcoming the hostages home, President Ronald Reagan stated, Youve come home to a people who for 444 days suffered the pain of your imprisonment, prayed for your safety, and most importantly, shared your determination that the spirit of free men and women is not a fit subject for barter. Youve represented under great stress the highest traditions of public service. Your conduct is symbolic of the millions of professional diplomats, military personnel, and others who have rendered service to their country..(10)During the 444 days the brave Americans were held, the rest of the country held its breath, waiting for news of the hostages. The country hoped and prayed together, as one, for the hostages’ safe return.(11)United States Ambassador to Iran from 1979 to 1980 Bruce Laingen, the highest ranking diplomat held hostage, summed up the experience by saying Fifty-three Americans who will always have a love affair with this country and who join with you in a prayer of thanksgiving for the way in which this crisis has strengthened the spirit and resilience and strength that is the mark of a truly free society.. It is now our responsibility to honor the spirit, resilience, and strength that the hostages displayed during their 444 days of imprisonment.(12)Now, more than four decades later, we continue to honor the hostages. The recipients of this award are heroes in every sense of the word. They are role models that wore their American pride with esteem and have allowed for subsequent generations to appreciate the blessing of being an American. Today, as we prepare to mark 40 years after their release, we acknowledge their endurance, strength, and contributions to seeing a more peaceful world. They suffered for America and now it is our duty to recognize them for it.3.DefinitionIn this Act, the term hostage means an American that was taken captive on November 4, 1979, in Tehran, Iran, at the United States embassy and released on—(1)July 11, 1980; or(2)January 20, 1981.4.Congressional Gold Medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the 53 hostages of the Iran Hostage Crisis, in recognition of their bravery and endurance throughout their captivity which started on November 4, 1979, and lasted until January 21, 1981.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the National Museum of American History of the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for loan, as appropriate, so that the medal may be displayed elsewhere.5.Duplicate medals(a)Silver duplicate medals(1)In generalThe Secretary shall strike duplicates in silver of the gold medal struck pursuant to section 4 to be awarded in accordance with paragraph.(2)Eligibility for award(A)In generalA hostage shall be eligible to be awarded a silver duplicate medal struck under paragraph (1) in recognition of the endurance of the Iran Hostages.(B)Death of a hostageIn the event of the death of a hostage who has not been awarded a silver duplicate medal under this subsection, the Secretary may award a silver duplicate medal to the next of kin or other personal representative of the hostage.(b)Bronze duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 4 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold and silver medals.6.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.